Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 3/4/2022 the Applicant has filed a response on 6/6/2022 amending claims 16-17, 19-20, 24-25 and 28-33, and Fig. 8 of the Drawings. Claims 1-15 and 27 have been cancelled. No claim has been added. Claims 16-26 and 28-35 are pending in this application.

Previous objection to the Drawings is withdrawn in view of Applicant’s amendments filed on 6/6/2022.

Previous objections to the claims are withdrawn in view of Applicant’s amendments filed on 6/6/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the corresponding block" in line 3.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear to which block of the plurality of blocks the limitation refers.

Claims 25-26 are rejected based on their dependency on claim 24.

In addition, claim 25 also recites the limitations "the corresponding block" in line 2, and “the block” in line 3. There is insufficient antecedent basis for these limitations in the claim, and it is unclear to which block(s) of the plurality of blocks the limitations refer.

In addition, claim 26 recites the limitation “the block” twice in line 2. There is insufficient antecedent basis for this limitation in the claim, and it is unclear to which block(s) of the plurality of blocks the limitation refers.

Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  16-20 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection, in view of Min et al. (US 2016/0035069).

Regarding claim 16, Son discloses a display device (see Fig. 2) comprising:
a display including a plurality of pixels (see display 110 in Fig. 2, including pixels P); and
a controller (see 120 and 130 comprising the claimed controller in Figs. 2 and 4) configured to:
receive input image data for displaying images via the plurality of pixels (see signal IMAGE received by 120 and 130 as shown in Fig. 2; see also images in Fig. 1; “A control unit 130 controls a control signal for driving the panel unit 110 based on a video signal IMAGE supplied from the outside or a correction signal CS supplied from the log area processing unit 120”);
identify a plurality of blocks, each of the plurality of blocks including the plurality of pixels outputting similar colors according to the input image data (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “at least one gray-scale value of red, green, and blue is corrected for each pixel of the edge region corresponding to the outline of the logo among the logo regions”; see “pixels of the edge region detected by the edge region detecting unit 122” (e.g. “AP3 to AP7 and AP12 to AP18” of the area A in Figs. 6A and 6B); based on this and the broadest reasonable interpretation of the claimed limitations, it is clear that a plurality of regions/blocks comprising the logo and edge areas driven to display same color are detected/identified for correction); and
perform adjustment to decrease a brightness of at least one arbitrary pixel extracted from the plurality of pixels belonging to each of the identified blocks (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “in the logo area processing unit according to each embodiment of the present invention, the logo area processing unit is not a correction signal for reducing the brightness of the entire logo area from the image signal, but only the brightness of the edge area of the logo area”; “Therefore,… the entire logo area can be prevented from being displayed as an overall low brightness, thereby preventing visual processing of the logo area from being viewed”; “by the correction signal CS by the logo region processing unit 120, the deterioration of the red, green, and blue sub-pixels R, G, B corresponding to each pixel P of the edge region can be alleviated Whereby the lifetime difference of the red, green and blue sub-pixels R, G and B can be alleviated”; “the logo area processing unit 120 does not generate a correction signal for the entire logo area but generates a correction signal for the edge area corresponding to the contour of the logo”; “As a result, the brightness of the logo area is not reduced as a whole, so that image processing for preventing a residual image due to the logo area can be prevented from being viewed”; “at least one gray-scale value of red, green, and blue is corrected for each pixel of the edge region corresponding to the outline of the logo among the logo regions”; see e.g. identified “pixels of the edge region detected by the edge region detecting unit 122… AP3 to AP7 and AP12 to AP18” of the area A in Figs. 6A and 6B are corrected, each clearly corresponding to a respective edge region/block included in the area A, based on the broadest reasonable interpretation of the claimed limitations).
However, Son does not appear to expressly disclose identifying the plurality of blocks in a single frame.
Min discloses identifying a plurality of blocks in a single frame (see Abstract; Figs. 1-2 and 14A-14C; para[0015]; para[0021]; para[0025]-para[0026]; para[0029]; para[0060]; para[0067]-para[0073]; para[0080]-para[0081]; para[0103]-para[0105]; para[0263]; “The region classifier 110 according to an exemplary embodiment may obtain information regarding… colors of pixels included in an input image, from the input image”; “The region classifier 110 may classify the input image into a plurality of regions based on the information regarding… colors of pixels”; “The input image may include the plurality of regions classified according to whether… the colors of the pixels are substantially uniformly distributed”; “For example, the region classifier 110 may classify the plurality of regions of the input image as at least one of a flat region, a texture region, and a middle region”; “the flat region may be a region including pixels having substantially uniform… colors”;  “The texture region may refer to a region including an edge implementing a shape or a texture of an object which is represented by an image and/or details”; “The middle region may refer to a region that is not classified as the flat region or the texture region”; “the region classifier 110 according to an exemplary embodiment may increase accuracy of region classification by combining a high resolution analysis result obtained by splitting and processing an image into block units of a relatively small size and a low resolution analysis result obtained by splitting and processing the image into block units of a relatively large size”, and “may classify the plurality of regions included in the image by using the high resolution analysis result and the low resolution analysis result with respect to the current frame”; “after combining the high resolution analysis result and the low resolution analysis result”, “the region classifier 110 may use a method of re-classifying the region into regions having similar colors”; in the region classifier 110, “the weight refiner 115 may classify weights mapped to a region including pixels having similar colors into one group”; “The region having similar colors may indicate a region in which values representing colors of pixels included in the region or values representing chrominance are within a predetermined range”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s invention, with the teachings in Min’s invention, to have the controller is further configured to identify a plurality of blocks in a single frame, for the advantage of increasing accuracy of region classification (para[0080]-para[0081]; para[0105]).

Regarding claim 17, Son and Min disclose all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to identify the blocks including the plurality of pixels outputting similar colors based on pixel data for each frame of the input image data (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within a predetermined error range in the frame of the critical period can be detected as the logo region”; see e.g. identified “pixels of the edge region detected by the edge region detecting unit 122… AP3 to AP7 and AP12 to AP18” of the area A in Figs. 6A and 6B, each clearly corresponding to a respective edge region/block included in the area A of the logo area, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 18, Son and Min disclose all the claim limitations as applied above (see claim 16). In addition, Min discloses a controller configured to recognize a first pixel and an adjacent second pixel of a plurality of pixels as outputting similar colors based on a difference between pixel data of the first pixel and pixel data of the second pixel being less than or equal to a preset reference value (see Abstract; Figs. 1-2 and 14A-14C; para[0015]; para[0021]; para[0025]-para[0026]; para[0029]; para[0060]; para[0067]-para[0073]; para[0080]; para[0103]-para[0105]; para[0263]; “The region classifier 110 according to an exemplary embodiment may obtain information regarding… colors of pixels included in an input image, from the input image”; “The region classifier 110 may classify the input image into a plurality of regions based on the information regarding… colors of pixels”; “The input image may include the plurality of regions classified according to whether… the colors of the pixels are substantially uniformly distributed”; “For example, the region classifier 110 may classify the plurality of regions of the input image as at least one of a flat region, a texture region, and a middle region”; “the flat region may be a region including pixels having substantially uniform… colors”;  “The texture region may refer to a region including an edge implementing a shape or a texture of an object which is represented by an image and/or details”; “The middle region may refer to a region that is not classified as the flat region or the texture region”; “the region classifier 110 may use a method of re-classifying the region into regions having similar colors”; in the region classifier 110, “the weight refiner 115 may classify weights mapped to a region including pixels having similar colors into one group”; “The region having similar colors may indicate a region in which values representing colors of pixels included in the region or values representing chrominance are within a predetermined range”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the controller is further configured to recognize a first pixel and an adjacent second pixel of the plurality of pixels as outputting similar colors based on a difference between pixel data of the first pixel and pixel data of the second pixel being less than or equal to a preset reference value, as also taught by Min, for the advantage of preventing quality from being deteriorated while maintaining an effect of increasing definition of an image and accuracy of region classification (para[0012]-para[0014]; para[0105]).

Regarding claim 19, Son and Min disclose all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to identify the blocks by determining differences in pixel data that are less than or equal to a preset reference value (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within a predetermined error range in the frame of the critical period can be detected as the logo region”, which includes the pixels of the edge region detected by the edge region detecting unit 122… AP3 to AP7 and AP12 to AP18” in the area A in Figs. 6A and 6B).

Regarding claim 20, Son and Min disclose all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to:
divide pixels of the identified blocks into a first group and a second group (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; that is, the pixels of edge area of the logo area is distinguished/divided from the rest of the pixels of the logo area; see e.g. “AP3 to AP7 and AP12 to AP18” in the area A in Figs. 6A and 6B); and
perform adjustment to decrease brightness of pixels of the first group or the second group (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “in the logo area processing unit according to each embodiment of the present invention, the logo area processing unit is not a correction signal for reducing the brightness of the entire logo area from the image signal, but only the brightness of the edge area of the logo area”; “Therefore,… the entire logo area can be prevented from being displayed as an overall low brightness, thereby preventing visual processing of the logo area from being viewed”; “by the correction signal CS by the logo region processing unit 120, the deterioration of the red, green, and blue sub-pixels R, G, B corresponding to each pixel P of the edge region can be alleviated Whereby the lifetime difference of the red, green and blue sub-pixels R, G and B can be alleviated”; “the logo area processing unit 120 does not generate a correction signal for the entire logo area but generates a correction signal for the edge area corresponding to the contour of the logo”; “As a result, the brightness of the logo area is not reduced as a whole, so that image processing for preventing a residual image due to the logo area can be prevented from being viewed”; “at least one gray-scale value of red, green, and blue is corrected for each pixel of the edge region corresponding to the outline of the logo among the logo regions”; see e.g. identified “pixels of the edge region detected by the edge region detecting unit 122… AP3 to AP7 and AP12 to AP18” of the area A in Figs. 6A and 6B are corrected, each clearly corresponding to a respective edge region/block included in the area A, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 28, Son and Min disclose all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to change a position of the blocks, a size of the blocks, or a number of the identified blocks based on changes between frames of the input image data (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within a predetermined error range in the frame of the critical period can be detected as the logo region”; it is clear that based on this, and the broadest reasonable interpretation of the claimed limitations, when e.g., for certain pixels, pixels gradation values of the logo region and corresponding edge regions/blocks vary between frames (are not kept within the predetermined error range), a determination of a position and/or a size of the logo region and corresponding edge regions/blocks between frames is adjusted, such that “pixels whose red, green, and blue gradation values are kept within a predetermined error range in the frame of the critical period can be detected as the logo region”).

Regarding claim 29, Son and Min disclose all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to periodically select different pixels belonging to the blocks for adjusting brightness (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within a predetermined error range in the frame of the critical period can be detected as the logo region”; it is clear that based on this, when pixels gradation values of the logo region and corresponding edge regions/blocks vary between frames (are not kept within the predetermined error range), the pixels belonging to the logo area including the edge area for adjusting brightness vary, thus, being periodically selected, as claimed).

Regarding claims 30-33, these claims are analogous to claims 16-18 and 20, except they are method claims (see Fig. 5 of Son and para[0003] of Min) but with same corresponding limitations, and therefore are rejected for the same reasons as claims 16-17 and 20 above.

Claims 21-23 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection, in view of Min et al. (US 2016/0035069), and further in view of Park et al. (KR 20160019243A) already provided on the record, machine translation provided and referenced throughout the rejection.

Regarding claim 21, Son and Min disclose all the claim limitations as applied above (see claim 20). However, Son and Min do not appear to expressly disclose the pixels of the first group and pixels of the second group are alternately arranged.
Park discloses pixels of a first group and pixels of a second group are alternately arranged (see in Figs. 6A-6B, and corresponding paragraphs, pixels of a first group and pixels of a second group for which brightness adjustments are performed, that is, which are alternately turned ON and OFF, are alternately arranged).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s and Min’s combination, with the teachings in Park’s invention, to have the pixels of the first group and pixels of the second group are alternately arranged, for the advantage of preventing a reduction of a perceived resolution (as indicated by Park).

Regarding claim 22, Son and Min disclose all the claim limitations as applied above (see claim 20). However, Son and Min do not appear to expressly disclose the controller is further configured to perform adjustment to alternately decrease brightness of the pixels of the first group and brightness of the pixels of the second group.
Park discloses alternately decreasing brightness of pixels of a first group and brightness of pixels of a second group (see in Figs. 6A-6B, and corresponding paragraphs, brightness of pixels of a first group and brightness of pixels of a second group are alternately decreased, by having the two groups being alternately turned OFF and ON).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s and Min’s combination, with the teachings in Park’s invention, to have the controller is further configured to perform adjustment to alternately decrease brightness of the pixels of the first group and brightness of the pixels of the second group, for the advantage of further preventing a reduction of a perceived resolution (as indicated by Park).

Regarding claim 23, Son, Min and Park disclose all the claim limitations as applied above (see claim 22). In addition, Park discloses alternating between performing a first mode and a second mode based on a set period of time (see Figs. 6A-6B and corresponding paragraphs; “6A and 6B are diagrams showing operation states of first and second time period”), wherein in the first mode the pixels of the first group are driven according to pixel data of input image data, and the pixels of the second group are driven at a lower brightness than the pixel data of the input image data (see first mode/state in Fig. 6A), and wherein in the second mode the pixels of the second group are driven according to the pixel data of the input image data, and the pixels of the first group are driven at a lower brightness than the pixel data of the input image data (see second mode/state in Fig. 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the controller is further configured to alternate between performing a first mode and a second mode based on a set period of time, wherein in the first mode the pixels of the first group are driven according to pixel data of the input image data, and the pixels of the second group are driven at a lower brightness than the pixel data of the input image data, and wherein in the second mode the pixels of the second group are driven according to the pixel data of the input image data, and the pixels of the first group are driven at a lower brightness than the pixel data of the input image data, as also taught by Park in the combination, for the advantage of further preventing a reduction of a perceived resolution (as indicated by Park).

Regarding claims 34 and 35, these claims are analogous to claims 21 and 22, respectively, and therefore are rejected for the same reasons as claims 21 and 22 above, respectively.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection, in view of Min et al. (US 2016/0035069), and further in view of Joo et al. (US 2016/0225344).

Regarding claim 24, as best understood, Son and Min disclose all the claim limitations as applied above (see claim 16). However, Son and Min do not appear to expressly disclose the controller is further configured to perform adjustment to decrease the brightness of the at least one arbitrary pixel based on a size of the corresponding block being greater than or equal to a reference size.
Joo discloses, as best understood, decreasing brightness of at least one arbitrary pixel based on a size of a corresponding block being greater than or equal to a reference size (see Figs. 1, 4-5 and 16-17; para[0018]-para[0019]; para[0034]; para[0073]-para[0074]; para[0082]-para[0083]; para[0088]; para[0118]-para[0123]; “the display device 100 can use a logo estimate region LEG of the image rather than the logo region LG of the image when the display device 100 reduces the luminance of the logo region LG of the image”; “the display driving integrated circuit 140 can detect the logo estimate region LEG of the image that surrounds the logo region LG of the image and determine the logo surrounding region LGG of the image that surrounds the logo estimate region LEG of the image”, “determine the high-gray-scale maximum luminance of the logo estimate region LEG of the image”, “and adjust the gamma curve of the logo estimate region LEG of the image to control luminance of an entire gray-scale range of the gamma curve of the logo estimate region LEG of the image to be less than the high-gray-scale maximum luminance of the logo estimate region LEG of the image”; “the display driving integrated circuit 140 can selectively adjust the high-gray-scale maximum luminance of the logo estimate region LEG of the image based on the size of the logo estimate region LEG of the image”, “so that the gamma curve (i.e., indicated as GC) of the logo estimate region LEG of the image can be adjusted as long as the image distortion of the logo estimate region LEG of the image is substantially invisible”; “Thus, the display device 100 can efficiently reduce the luminance of the logo region LG of the image without the need for accurately detecting the logo region LG of the image”; see steps in Fig. 16 for when in S620 the size of the logo estimate region LEG of the image is greater than or equal than a predetermined low-limit size LO shown in Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s and Min’s combination, with the teachings in Joo’s invention, to have the controller is further configured to perform adjustment to decrease the brightness of the at least one arbitrary pixel based on a size of the corresponding block being greater than or equal to a reference size, for the advantage of slowing or alleviating degradation of pixels located in e.g. a logo region by a reduced adjustment of a gamma curve of a logo estimate region that surrounds the logo region, to reduce luminance of the logo region, based on a size of the logo estimate region, while image distortion of the logo estimate region of the image is substantially invisible  (para[0072]-para[0073]; para[0088]; para[0123]).

Regarding claim 25, as best understood, Son, Min and Joo disclose all the claim limitations as applied above (see claim 24). In addition, Joo discloses determining the size of the corresponding block based on the number of pixels belonging to the block (see Figs. 1, 4-5 and 16-17; para[0018]-para[0019]; para[0034]; para[0070]-para[0074]; para[0082]-para[0083]; para[0088]; para[0118]-para[0123]; since “The display panel 120 includes a plurality of pixels”, “the display device 100 can slow or alleviate the degradation of pixels located in the logo region LG of the image by adjusting a gamma curve of the logo estimate region LEG of the image to reduce the luminance of the logo region LG of the image”, and “the display driving integrated circuit 140 can selectively adjust the high-gray-scale maximum luminance of the logo estimate region LEG of the image based on the size of the logo estimate region LEG of the image”, it is clear the determining the size of the logo estimate region LEG is based/related on a number of pixels belonging to the logo estimate region), as best understood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the controller is further configured to determine the size of the corresponding block based on the number of pixels belonging to the block, as also taught by Joo in the combination, for the advantage of using a feasible and easy approach for determining area and size of a display region, given display regions comprise certain number of pixels.

Regarding claim 26, as best understood, Son, Min and Joo disclose all the claim limitations as applied above (see claim 24). In addition, Joo discloses brightness of the pixels of the block is not adjusted when the size of the block is less than the reference size (see Figs. 1, 4-5 and 16-17; para[0020]; para[0035]; para[0079]; para[0083]; para[0120]; “the display driving integrated circuit may not adjust the high-gray-scale maximum luminance of the logo estimate region of the image when the size of the logo estimate region of the image is less than a predetermined low-limit size”, “since the visibility of the image distortion is relatively low when the size of the logo estimate region LEG of the image is less than the predetermined low-limit size”; see steps in Fig. 16 for when in S620 the size of the logo estimate region LEG of the image is less than the predetermined low-limit size LO shown in Fig. 17 (s630)), as best understood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have brightness of the pixels of the block is not adjusted when the size of the block is less than the reference size, as also taught by Joo in the combination, such that image distortion of e.g. a logo estimate region can be minimized or reduced (para[0079]).

Response to Arguments

Applicant's arguments filed on 6/6/2022 have been fully considered but they are not persuasive.

Regarding claim 16 (and similar claim 30), the Applicant argues on pages 8-10 of the Remarks that “Son in view of Min does not disclose or suggest: ... ldentify a plurality of blocks in a single frame, each of the plurality of blocks including the plurality of pixels outputting similar colors according to the input image data; and perform adjustment to decrease a brightness of at least one arbitrary pixel extracted from the plurality of pixels belonging to each of the identified blocks”, allegedly because “Min does not disclose or suggest: performing adjustment to decrease a brightness of at least one arbitrary pixel extracted from the plurality of pixels belonging to each of the identified blocks”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Newly added limitations have now been treated on the merits and the rejection has been modified in the same fashion as the amended claim(s), the combination of Son and Min disclosing the claimed limitations, as shown in the above the rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623